[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION ON MOTION TO STRIKE FIFTH COUNT OF COMPLAINT
Plaintiff has commenced this action claiming a breach of warranty arising from the leasing of a 1992 automobile. Plaintiff claims to have had numerous and substantial mechanical defects in the car, that the defendant had exprressly [expressly] warranted the automobile to be in good operating order, that plaintiff attempted to return the car for a cancellation of the lease agreement, but that defendant refused to accept plaintiff's offer. In the fifth count of the complaint plaintiff has alleged that defendant Mercedes-Benz of North America, Inc. has violated the Connecticut Unfair Trade Practices Act, General Statutes § 42-110a et seq. (CUTPA).
Said defendant has moved to strike Count 5 for two reasons. First, it claims that such a single transaction is insufficient to support a CUTPA claim. Second, it claims that because this suit is based on a simple breach of contact, it cannot support a CUTPA claim.
The court holds that a litigant does not have to allege more than a single transaction in order to bring a CUTPA cause of action. Garfield v. Mason, 9 CSCR 490 (1994). The court also holds that "(T)he same facts that establish a breach of contract claim may be sufficient to establish a CUTPA violation."Lester v. Resort Camplands International,Inc., 27 Conn. App. 59, 71, citing Webb Press ServicesCT Page 1155Corporation v. New London Motors, Inc., 203 Conn. 342.
The Motion to Strike is denied.
Frances Allen State Judge Referee